Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 25, 2015

                                    No. 04-15-00604-CV

                        IN THE INTEREST OF E.J.G., A CHILD,

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVL00732 D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
      The clerk’s record was due on October 26, 2015. On November 23, 2015, the Webb
County District Clerk requested additional time to file the clerk’s record until November 25,
2015.
       The request is GRANTED. The clerk’s record is due on November 25, 2015.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court